Exhibit 10.21 

 

 

PURDUE TECHNOLOGY CENTER

3000 kent avenue

west lafayette, indiana 47906

 

EXTENSION OF LEASE

 

THIS EXTENSION OF LEASE is made this 20th day of November, 2013 by and between
PURDUE RESEARCH FOUNDATION (“Landlord”), an Indiana corporation (formed and
existing under the Indiana Foundation or Holding Companies Act, Acts of 1921,
ch. 246), and ENDOCYTE (“Tenant”). Landlord and Tenant have previously entered
into a lease (the “Lease”) dated January 30, 2013, with a First Amendment dated
May 17, 2013 and Second Amendment dated July 7, 2013 for space outlined on
Exhibit A of this Extension of Lease, at the Purdue Technology Center, located
at 3000 Kent Avenue, West Lafayette, Indiana 47906.

 

In consideration of mutual benefits to be derived by the parties, it is agreed
that the Lease Term provided under the Lease is hereby extended for a period of
Twelve (12) months, commencing January 1, 2014, and expiring December 31, 2014
(the “Extension Period”). All other terms and conditions of the Lease shall be
applicable to such Extension Period(s), except as follows:

 

1.The Monthly Rent Installment shall be $47,896.35 ($17.71 x15, 524 square feet
of office space, $33.29 x 8,687 square feet of lab space/ 12 months plus an
additional $886.31 per month for the purchase of workstations) and shall remain
in effect during the Extension Period unless otherwise altered under the
provisions of Section 4 of the Lease.

 

2.The Rent shall be $574,756.20 ($47,896.35 x12 months) and shall remain in
effect during the Extension Period unless otherwise altered under the provisions
of Section 4 of the Lease.

 

It is further agreed that all other terms and conditions of the Lease are hereby
affirmed and shall remain in full force and effect during the Extension Period.

 

WITNESS the signatures and seals of the above parties as of the day and year
first above written.

 

LANDLORD PURDUE RESEARCH FOUNDATION       an Indiana corporation (formed and
existing under the Indiana Foundation or Holding Companies Act, Acts of 1921,
ch. 246)       By: /s/ David L. Hodde            
David L. Hodde
Assistant Vice President
Director of Real Estate

 





ATTEST:       By:

/s/ Jan H. Mills

Jan H. Mills

Director of Economic Development

 

 

TENANT: ENDOCYTE     By: /s/ Michael A. Sherman            
Mike Sherman
Chief Financial Officer

 

 

 

 

 

 

EXHIBIT A

LEASED PREMISES

 

 

Unit A1-200 Office Space 9,131 square feet Unit B1-008 Office Space 80 square
feet Unit B1-200 Office Space 168 square feet Unit B1-201 Office Space 230
square feet Unit B1-202 Office Space 224 square feet Unit B1-203 Office Space
363 square feet Unit B1-300 Office Space 906 square feet Unit B1-400 Office
Space (included in A1-200) Unit A2-101 Office Space 253 square feet Unit A2-104
Office Space 216 square feet Unit A2-105 Office Space 161 square feet Unit
A2-108 Office Space 215 square feet Unit A2-301 Office Space 325 square feet
Unit A2-304 Office Space 216 square feet Unit A2-305 Office Space 161 square
feet Unit B2-300 Office Space 149 square feet Unit B2-400 Office Space 1,513
square feet Unit B2-500 Office Space 148 square feet Unit B2-603 Office Space
253 square feet Unit B2-700 Office Space 148 square feet Unit B2-900 Office
Space 149 square feet Unit C1-201 Office Space 324 square feet Unit C1-202
Office Space 191 square feet



 

 

Total Office Space 15,524 square feet       Unit A1-100 Lab Space 4,069 square
feet Unit B1-500 Lab Space    690 square feet Unit A2-102 Lab Space    367
square feet Unit A2-103 Lab Space    325 square feet Unit A2-106 Lab Space
   495 square feet Unit A2-107 Lab Space    477 square feet Unit A2-302 Lab
Space    339 square feet Unit A2-303 Lab Space    409 square feet Unit B2-300
Lab Space    379 square feet Unit B2-500 Lab Space    380 square feet Unit
B2-700 Lab Space    378 square feet Unit B2-900 Lab Space    379 square feet    
    Total Lab Space 8,687 square feet

 

